PER CURIAM.
In order to effect an orderly transition of the courts under the newly adopted judicial amendment to the Constitution of Florida (Article V), F.S.A., it is necessary to promulgate certain temporary rules as an emergency matter. The following Rule 3.115 of the Criminal Rules of Procedure, 31 F.S.A. is adopted as a Transition Rule to become effective at the same moment as Revised Article V, Florida Constitution, rather than becoming effective at the time of the other Rules of Criminal Procedure:
TRANSITION RULE 7, DUTIES OF STATE ATTORNEY; CRIMINAL INTAKE.
The state attorney shall provide the personnel or procedure for criminal intake in the judicial system. All sworn complaints charging the commission of a criminal offense shall be filed in the office of the clerk of the circuit court and delivered to the state attorney for further proceeding. This rule shall take effect at 11:59 p. m., Eastern Standard Time, January 1, 1973.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.